Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-16, 18-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Patent Pub. No. 2016/0309523).

Regarding claims 1, 16, 29, and 30, Zhang et al. teaches a method of wireless communications at a user equipment (UE), comprising: a memory (fig. 4, ref. num 406); at least 

Regarding claims 3 and 18, Zhang et al. teaches wherein the security procedure is an EAP method for third generation authentication and key agreement (EAP-AKA) or an improved EAP method for third generation authentication and key agreement (EAP-AKA') authentication procedure over 3rd Generation Partnership Project (3GPP) fifth generation (5G) NAS signaling (paragraph 0097).

claims 4 and 19, Zhang et al. teaches further comprising: sending a first message from the EAP component to the NAS component to abort the security procedure in response to the EAP failure being the not-recoverable type failure; and sending a second message from the EAP component to the NAS component to suspend or re-start the NAS registration timer in response to the EAP failure being the recoverable type failure (paragraph 0052 and 0027).

Regarding claims 5 and 20, Zhang et al. teaches wherein aborting the security procedure is performed by the NAS component in response to receiving the first message, wherein the method further comprises: attempting to connect onto a second network different than the first network in response to the NAS component aborting the security procedure (paragraph 0024).

Regarding claims 6 and 21, Zhang et al. teaches further comprising: preventing, by the NAS component, subsequent registration attempts of the UE at the first network in response to receiving the first message (paragraph 0052).

Regarding claims 7 and 22, Zhang et al. teaches wherein suspending or re-starting the NAS registration timer is performed by the NAS component in response to receiving the second message (paragraph 0027).

claims 8 and 23, Zhang et al. teaches further comprising: retrying at least the portion of the security procedure by the EAP component in response to sending the second message (paragraph 0024).

Regarding claims 9 and 24, Zhang et al. teaches wherein determining whether the EAP failure is the recoverable type failure or the not-recoverable type failure further comprises determining that the EAP failure is an authentication key and agreement (AKA) sync failure, wherein the AKA sync failure is the recoverable type failure (paragraph 0061).

Regarding claims 10 and 25, Zhang et al. teaches wherein determining whether the EAP failure is the recoverable type failure or the not recoverable type failure further comprises determining that the EAP failure is an authentication failure, wherein the authentication failure is the not-recoverable type failure (paragraph 0024).

Regarding claims 11 and 26, Zhang et al. teaches wherein the UE comprises a cellular modem and an applications processor (paragraph 0089).

Regarding claims 13 and 28, Zhang et al. teaches wherein the NAS component and the EAP component are implemented in the cellular modem, wherein the EAP component implements an additional layer accessible by the NAS component, wherein the EAP component and the NAS component communicate via the additional layer (paragraph 0038, 0039, and 0089).
claim 14, Zhang et al. teaches wherein the NAS component is configured according to 3rd Generation Partnership Project (3GPP) technical specification (TS) 24.501 (paragraph 0097).

Regarding claim 15, Zhang et al. teaches wherein the EAP component is configured according to internet engineering task force (IETF) request for comments (RFC) 3748 (paragraph 0097).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pub. No. 2016/0309523) in view of Kumar et al. (U.S. Patent Pub. No. 2018/0241626).

Regarding claims 2 and 17, Zhang et al. teaches all the limitations of claims 1 and 16 above.  However, Zhang et al. does not teach wherein the first network is a fifth generation (5G) network in a standalone (SA) mode.
Kumar et al. teaches wherein the first network is a fifth generation (5G) network in a standalone (SA) mode (paragraph 0094).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a 5G network in standalone mode, as taught by Kumar et al., with the method of Zhang et al.  It would have been obvious for such modifications because relying on a single cell network (5G) helps prevent problems with multiple cellular networks with different standards and protocols.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. Patent Pub. No. 2016/0309523) in view of Herrmann et al. (U.S. Patent Pub. No. 2004/0107360).

Regarding claims 12 and 27, Zhang et al. teaches all the limitations of claims 1 and 16 above.  However, Zhang et al. does not teach wherein the NAS component is implemented in the cellular modem, wherein the EAP component is implemented as an EAP library in the applications processor, wherein the EAP library and the NAS component communicate via at least one EAP application programming interface (API).
Herrmann et al. teaches wherein the NAS component is implemented in the cellular modem, wherein the EAP component is implemented as an EAP library in the applications processor, wherein the EAP library and the NAS component communicate via at least one EAP application programming interface (API) (paragraph 0080 and 0132-0133).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine using a cellular modem and communicating via an API, as taught by Herrmann et al., with the method of Zhang et al.  It would have been obvious for such modifications because the API provides application programmers uniform access to security services (see paragraph 0030 of Herrmann et al.)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433